United States Court of Appeals
                      For the First Circuit

No. 17-1856

                 KRISTIN BLOMQUIST; KEVIN WARNER,

                     Plaintiffs, Appellants,

                                v.

               THE HORNED DORSET PRIMAVERA, INC.;
                UNIVERSAL INSURANCE GROUP, INC.,

               Third Party Plaintiffs, Appellees,

                 VICTORIA BANUCCI; MICHAEL DIXON;
               CONJUGAL PARTNERSHIP BANUCCI-DIXON,

                     Third Party Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Marcos E. López, U.S. Magistrate Judge]


                              Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Roberto Boneta, with whom Boneta & Nogueras, LLC was on brief,
for appellants.
     Julio C. Cayere-Quidgley, with whom Héctor J. Ferrer-Ríos,
were on brief, for appellee Universal Insurance Group, Inc.


                           May 31, 2019
           TORRUELLA, Circuit Judge.       A destination wedding in

Puerto Rico can be a wonderfully jovial affair.               Spirits flow

freely.   The sights are beautiful.     Guests chat and dance into the

early morning hours under the Caribbean sky.          Unchecked joviality,

however, has an unfortunate tendency of leading to carelessness.

Add an intentionally wet and soapy dancefloor to the equation and

someone is bound to get hurt. And when someone gets hurt, lawsuits

frequently follow.   That is what happened here.

           Appellants   Kristin   Blomquist     and    her   husband   Kevin

Warner filed suit in the District of Puerto Rico against The Horned

Dorset Primavera Hotel, Inc. (the "Hotel"), claiming the Hotel was

negligent in relation to a slip and fall Blomquist suffered during

their friends' wedding in the Hotel premises. Blomquist and Warner

alleged that the Hotel was liable for Blomquist's injuries because

it did not respond in accordance with its heightened responsibility

under Puerto Rico law to the presence of a dangerous condition in

its premises -- a wet and soapy dancefloor.           The jury disagreed,

and the district court entered judgment accordingly.

           Discontent   with   this   result,    Appellants     moved    for

judgment as a matter of law or, alternatively, for a new trial.

The district court denied both motions, finding that the jury's

verdict was reasonably supported by the evidence and that the

Appellants' motion did not provide basis for either a judgment as


                                  -2-
a matter of law or a new trial.           Blomquist and Warner appealed,

and we now affirm.

                             I. BACKGROUND

A.   Factual Background

           Appellants     Kristin    Blomquist      and   Kevin   Warner

("Appellants"), a married couple from New York, traveled to Puerto

Rico on April 4, 2013, to attend their friends' destination

wedding.     Upon arriving in Puerto Rico, Blomquist and Warner

checked into the Horned Dorset Primavera Hotel,1 where the wedding

ceremony, banquet, and reception were to be held on April 6, 2013.

           The ceremony and banquet were held in one of the Hotel's

ballrooms.    After the banquet, the wedding guests moved outdoors

for the reception.      The outdoor reception area consisted of a

rectangular space, about thirty-five meters long and eight meters

wide, described as a "plaza" (the "plaza") and a slightly elevated

pool section.   The plaza is located in a space between two sets of

stairs, one leading up to the second floor of the Hotel's main

building, and the other leading up to the elevated pool section.

Here, a bar was set up and a temporary dancefloor2 was installed.


1 During the course of the proceeding, the Hotel filed for
bankruptcy.   The bankruptcy court allowed the case to continue
with the Hotel's insurer, Universal Insurance Group, Inc., as the
defendant.

2 The temporary dancefloor did not belong to the Hotel.           It was
rented from an outside vendor by the wedding planner.

                                    -3-
A DJ set up his equipment in the elevated pool area, which had

been furnished with tables and chairs.               Under the stars, guests

enjoyed an open bar and danced to the DJ's tunes.

             The festivities, however, took a turn for disorder as

the night wore on.        The younger crowd of guests that remained at

the reception -- a group of approximately forty-five to fifty

individuals -- began jumping into the pool and transitioning

between the pool and the nearby dancefloor.            At some point between

12:00am    and    1:30am,    following      the   bride's   lead,   the   guests

purposefully wet the dancefloor and began to "slip and slide."3

They slipped and slid laying on their front sides, backsides, and

sideways.       A few of the partygoers even began running from the top

of the pool area staircase to the dancefloor, in an effort to slide

across it.

             The Hotel's most senior staff member present, Geraldine

Thouvenin, witnessed these actions and proceeded to confront the

groom, Michael Dixon, regarding the guests' behavior.                Thouvenin

warned the groom that this behavior was not recommended and was

dangerous.       The groom arrogantly disregarded Thouvenin's warning

and, in outright defiance, went to the Hotel's kitchen, retrieved

soap,     and    poured     it   on   the    dancefloor     to   increase    its


3 "Slipping and sliding" refers to the deliberate act of a person
using the momentum created by a vertical movement to launch their
body across a flat surface.

                                       -4-
slipperiness.4     Other wedding guests assisted the groom, pouring

water and soap on the dancefloor to add to the "fun."

           At some point after the soap and water were poured,

Blomquist left the reception and pool area to change into her

bathing suit.     When Blomquist returned to the reception area, she

slipped and fell on the wet and soapy dancefloor,5 fracturing her

wrist and injuring her back.

B.   Procedural Background

           On    November   1,   2013,   Blomquist   and   Warner   filed   a

complaint in the District of Puerto Rico on diversity jurisdiction

grounds against the Hotel and its insurance company, Universal

Insurance Group, Inc.       Blomquist and Warner alleged that the Hotel

was negligent in failing to provide a safe facility, allowing

inherently dangerous conditions to continue, and neglecting to

warn all parties at risk. Blomquist demanded $40,909.18 in medical



4 Appellants did not sue the groom. As the district court noted,
if anything, Appellants attempted to prevent a third-party
complaint against the groom and bride to proceed.

5 Consonant with the governing standard of review, Appellants'
counsel conceded at oral argument that, for purposes of our review
of the district court's denial of their motion for judgment as a
matter of law, we must assume that Blomquist's injuries were the
result of her deliberate attempt to slip and slide on the
dancefloor. Appellants' motion for new trial, however, is based
on the premise that Blomquist's fall was. Thus, for purposes of
their appeal from the district court's denial of their motion for
new trial, Appellants maintain that Blomquist did not partake in
the slipping and sliding on the dancefloor.

                                    -5-
damages; $400,000 for pain and suffering; $200,000 for disability

to engage in her normal life and career activities; and $250,000

for mental suffering and anguish.     Warner demanded $200,000 for

mental pain and anguish.

          A two-day jury trial was held on October 4 and 5, 2016.6

After closing arguments, the jury was provided a verdict form with

the following two-prong question (the "verdict question"):

     Do you find by a preponderance of evidence that The
     Horned Dorset Primavera was negligent in the operation
     of the hotel facility at the wedding reception held in
     April 2013, and that its negligence proximately caused
     damages to Kristin Blomquist?

          The jury responded in the negative.7    Accordingly, the

district court dismissed Blomquist and Warner's claims and entered

judgment in favor of the Hotel and its insurer.

          Dissatisfied, Blomquist and Warner moved for judgment as

a matter of law.   In the alternative, they requested a new trial.

The district court denied both motions and this appeal ensued.



6 Pursuant to the parties' consent, trial was conducted before a
magistrate judge.

7 If the jury had responded "Yes" to the verdict question, it was
required to proceed to additional questions. Specifically, the
verdict form asked the jury: whether it found that the Hotel,
Blomquist, and/or Warner had acted negligently and if their
negligence constituted the proximate cause of Blomquist's
injuries; what proportion of the negligence that caused damage to
Blomquist was attributable to each of these parties; and, how much,
if anything, it would award Blomquist and Warner for their physical
and emotional injuries.

                                -6-
                            II. DISCUSSION

A.   Appellants' Motion for Judgment as a Matter of Law

             We review de novo the denial of a motion for judgment as

matter of law under Rule 50(b) of the Federal Rules of Civil

Procedure.     Thomas & Betts Corp. v. New Albertson's, Inc., 915
F.3d 36, 60 (1st Cir. 2019) (citation omitted).      Notwithstanding,

"our scrutiny of the jury verdict is tightly circumscribed."

Sailor Inc. F/V v. City of Rockland, 428 F.3d 348, 351 (1st Cir.

2005) (internal quotation marks omitted).      Although we examine the

record as a whole, the facts are construed in the light most

favorable to the jury verdict, Jennings v. Jones (Jennings I), 499
F.3d 2, 3 (1st Cir. 2007), and any inferences are drawn in favor

of the non-movant, Jennings v. Jones (Jennings II), 587 F.3d 430,

438 (1st Cir. 2009). Moreover, "we do not evaluate the credibility

of the witnesses or the weight of the evidence."      Lama v. Borrás,

16 F.3d 473, 475 (1st Cir. 1994).       In sum, "[w]e must sustain the

district court's denial of a Rule 50(b) motion for judgment as a

matter of law unless the evidence . . . could lead a reasonable

person to only one conclusion, namely, that the moving party was

entitled to judgment."       Id. at 476 (internal quotation marks

omitted).

             Appellants' motion for judgment as a matter of law was

grounded on their contention that the Hotel was liable because it


                                  -7-
did not comply with its "duty to remediate the dangerous condition"

on the dancefloor despite its knowledge of the "dangerous activity"

taking place thereon.   In denying Appellants' motion for judgment

as a matter of law, the district court recounted that the jury was

presented evidence reflecting that the dangerous condition was

created by "wedding guests and/or the groom"; that Warner was aware

of the condition and even partook in the slipping and sliding; and

that at least one member of the Hotel's staff -- Thouvenin --

warned the groom about the dangers the condition presented.   Based

on this, the district court determined that the evidence "[did]

not point so strongly and overwhelmingly in favor of liability

that no reasonable jury could have returned a verdict for [the

Hotel and its insurer]."8

          Appellants filed their suit under Puerto Rico's general



8 In fact, the district court went beyond this, concluding that
"the Jury determined the Hotel was not negligent," which implied
that they "found the Hotel staff acted reasonably and prudently
under the circumstances in deciding not to halt the wedding
reception" and instead only warning Warner about the dangerous
condition. Because a negative response by the jury to either of
the verdict question's two prongs -- one related to negligence and
the other to causation -- would have freed the Hotel from
liability, see P.R. Civ. Code Art. 1802, P.R. Laws Ann. tit. 31,
§ 5141 (requiring both negligence and causation for the imposition
of liability), the district court's conclusion regarding the
jury's finding of negligence is not necessarily accurate. It is
possible that the jury found that the Hotel was negligent in not
taking further action (e.g., warning every single guest about the
dangerous condition) but that its negligence was not the proximate
cause of Blomquist's injury.

                                -8-
tort statute, Article 1802 of the Puerto Rico Civil Code, P.R.

Laws Ann. Tit. 31, § 5141 ("Article 1802").    Article 1802 provides

that "[a] person who by an act or omission causes damage to another

through fault or negligence shall be obliged to repair the damage

so done."    Id.   Negligence under Article 1802 is generally defined

as "the failure to exercise due diligence to avoid foreseeable

risks."     Woods-Leber v. Hyatt Hotels of P.R., Inc., 124 F.3d 47,

50 (1st Cir. 1997).     To succeed on a negligence-based tort claim,

a plaintiff must establish four essential elements: "(1) a duty

requiring the defendant to conform to a certain standard of

conduct, (2) a breach of that duty, (3) proof of damage, and (4) a

causal connection between the damage and the tortious conduct."

Id. at 50.    "[L]iability will only arise if the damages complained

of were reasonably foreseeable to the defendant."     Irvine v. Murad

Skin Research Labs., Inc., 194 F.3d 313, 322 (1st Cir. 1999).

             Although they are not absolute insurers of their guests'

well-being, hotels have a heightened duty of care towards their

guests.     Woods-Leber, 124 F.3d at 51.     A hotel is required to

maintain its premises in such conditions that its guests will not

suffer foreseeable injuries; in other words, the hotel must ensure

that the areas to which its guests have access are safe.    Cotto v.

C.M. Ins. Co., 16 P.R. Offic. Trans. 786, 793 (1985).    In carrying

out its duty of care, a hotel must act as would a "prudent and


                                  -9-
reasonable person under the circumstances."              Vázquez-Filippetti v.

Banco    Popular   de     P.R.,   504 F.3d 43,     49   (1st   Cir.   2007).

Accordingly, a hotel breaches its duty of care, and thus is liable

for an injury caused by a dangerous preexisting condition within

the hotel's premises (e.g., as a result of an accidental fall), if

(1) the hotel knew or should have known of the condition, and

(2) the hotel did not take the precautions of a prudent and

reasonable person to avoid or remedy the foreseeable risks the

condition created.        See id. at 49 (holding that a breach of duty

only occurs if a defendant "acted (or failed to act) in a way that

a reasonably prudent person would foresee as creating undue risk");

Woods-Leber, 124 F.3d at 51 (citing Goose v. Hilton Hotels, 79
P.R.R. 494, 499 (1956)).

            Appellants' tort claim is not at all unusual.                  As we

have    noted   before,    "[c]ases     premised   on    the   existence    of   a

dangerous condition often arise from a 'slip-and-fall,' caused by

a wet or slippery floor, and involve a claim that the business

owner was negligent in permitting the condition to remain because

it is foreseeable that a wet floor is likely to cause injury."

Vázquez-Filippetti, 504 F.3d at 50.

            For Appellants to succeed on their challenge to the

district court's denial of their motion for judgment as a matter

of law, they must establish that, based on the evidence presented


                                        -10-
at trial, a reasonable jury could only conclude: (1) that the Hotel

breached its duty of care towards Blomquist (i.e., that the Hotel

was negligent), and (2) that this breach of duty constituted the

proximate cause of Blomquist's injuries.9        See Lama, 16 F.3d at

476; Woods-Leber, 124 F.3d at 50.         A finding to the negative on

either is fatal to Appellants' request for a judgment as a matter

of law.

          Appellants' chances for success slip from their grasp on

the second prong -- the jury was presented sufficient evidence to

conclude that the Hotel's breach of duty did not constitute the

proximate cause of Blomquist's injuries.          Moreover, sufficient

evidence was presented for the jury to conclude instead that the

proximate cause was Blomquist's deliberate conduct.

          1. Breach of Duty

          Appellants   aver   that   no   reasonable   jury   could   have

failed to find that the Hotel was negligent and breached its duty

of care under Puerto Rico law in the present case's circumstances;

in particular, where the Hotel "allow[ed] its guests to wet and

soap up a dancefloor during a wedding (with an open bar) . . .

[and] engage in dangerous behavior on it," and only advised one of



9 The two other elements of a negligence-based tort claim are not
at issue here. The Hotel does not dispute its heightened duty of
care under Puerto Rico law or the physical injuries suffered by
Blomquist.

                                 -11-
the persons present, the groom, to discontinue the dangerous

behavior.

            They contend that the Hotel had knowledge of the wet and

soapy dancefloor and that, since Blomquist's fall and the resulting

injuries were foreseeable, the Hotel had a duty to warn the guests

of the condition of the dancefloor and, furthermore, remedy the

situation by taking measures to put an end to the guests' dangerous

behavior.    Appellants rely on the testimony of Hotel employee

Thouvenin in support of this contention.       Thouvenin testified that

she witnessed the wet dancefloor and the guests sliding on it.         Up

to this point, we can agree with Appellants.          Because Thouvenin

was present as an employee of the Hotel, her testimony regarding

the dancefloor's condition and the wedding guests' behavior could

only led a reasonable jury to conclude that the Hotel was aware of

the dangerous condition on the dancefloor and of the dangerous

activity taking place thereon.          Similarly, the jury could only

have   concluded   that   the   risks    presented   by   the   precarious

combination of a wet and soapy surface and the ever-present forces

of gravity, such as that of Blomquist's fall, were foreseeable to

the Hotel.     Reaching the opposite conclusion would belie basic

human experience, as reflected in a long line of case law.            See

generally Donald M. Zupanec, Store or Business Premises Slip-and-

Fall: Modern Status of Rules Requiring Showing of Notice of


                                  -12-
Proprietor of Transitory Interior Condition Allegedly Causing

Plaintiff's Fall, 85 A.L.R. 3d 1000 (2019) (collecting cases).

           With these two elements met -- knowledge of the dangerous

condition and a foreseeable risk -- the Hotel had, as a matter of

law, a duty to address the dancefloor's dangerous condition.

Vázquez-Filippetti, 504 F.3d at 50.        In doing so, the Hotel had to

act   as   would   a     prudent   and    reasonable   person   in   those

circumstances, id. at 49, and here is where things start to slide

downhill for Appellants. The inquiry as to whether the Hotel acted

as a prudent and reasonable person is case-specific and fact-

dependent.   See Ocasio-Ocasio v. Guadalupe-Hernández, Civil No.

09-1982 (SEC), 2010 WL 5184785, at *3 (D.P.R. Dec. 21, 2010)

(citing Irvine v. Murad Skin Research Labs., Inc., 194 F.3d 313,

322 (1st Cir. 1999) (applying Puerto Rico law)).            As such, the

question of how the Hotel should have responded to the situation

on the dancefloor is one better left for the fact-finder, in this

case, the jury.    Id.    This, in tandem with our standard of review

-- which requires that we construe the facts in a light most

favorable to the jury verdict and draw any inferences in favor of

the Hotel, Jennings I, 499 F.3d at 3; Jennings II, 587 F.3d at 438

-- sets up a slippery slope for Appellants' fall to failure.

           Thouvenin testified that the only action the Hotel took

to prevent the wedding guests from continuing to slip and slide on


                                   -13-
the wet dancefloor was warning the groom that such conduct was not

safe.10     We recognize that the extent of this response was, as a

matter    of    law,   lacking   and,    thus,   inappropriate      given     that

Thouvenin's warning was directed at a single individual,11 despite

the Hotel having a heightened duty of care towards every guest,

including       Blomquist.       See    Woods-Leber, 124 F.3d   at    51.

Notwithstanding, a finding that the Hotel breached its heightened

duty   of    care   by   not   warning    all    guests,    and   Blomquist     in

particular, is not enough to save Appellants.              The jury could have

found that the Hotel did not have a duty of take the further step

of remedying the dangerous condition by preventing the guests from

using the dancefloor.        This finding, as will become evident below,

plays a critical role in our proximate cause analysis.

               The jury was certainly presented evidence of additional

measures the Hotel could have taken to prevent the guests from

using the dancefloor.          On cross-examination, Appellants' counsel


10The content and forcefulness of Thouvenin's warning to the groom
is not completely clear on the record. Thouvenin, however, did
testify that in the hospitality business employees cannot use
language as forceful as "You stop it right now" when talking to
guests.

11Our review of the record reveals that this warning was not the
first or only warning given to the groom about wetting the
dancefloor.   Before formalities commenced on the day of the
wedding, the Hotel's General Manager told the groom that "the
[dance]floor cannot be wet." In fact, the Hotel acquired a tent
to place over the dancefloor in order to prevent it from getting
wet if it rained.

                                        -14-
asked Thouvenin if she requested the Hotel's security guard to

intervene with the dancing guests or if she turned off the power

so there was no light, to which she responded that she did not.

These could seem to be effective measures to us, but the jury might

as well have found that they would have been counterproductive.

For example, the crowd of guests could have reacted violently to

a security guard's intervention, even more so if they were under

the influence of alcohol. As the Hotel's general manager testified

based on his forty-six years of hospitality experience, when guests

are provided an open bar they tend to drink more and "lots of

things . . . happen."          Likewise, the jury could have concluded

that   turning     off   the   lights    would    have   been   ineffective    in

deterring    the    guests'     behavior       and,   furthermore,   made     the

dancefloor more dangerous than it already was by limiting their

vision.

            Based on the foregoing, it was reasonable for the jury

to conclude that the Hotel's breach of duty towards Blomquist was

limited to its failure to warn her of the dangerous conditions on

the dancefloor and, by the same token, that the Hotel's heightened

duty of care did not require it to take additional measures to

prevent her from using the dancefloor.




                                        -15-
             2. Proximate Cause

             Under Puerto Rico law, a negligent omission, such as a

hotel's failure to carry out its duty of care, may constitute the

proximate cause12 of an injury if "in all likelihood, verging on

certainty, the injury could have been avoided if the action omitted

would have been carried out."        Soc. de Gananciales v. G. Padín

Co., 17 P.R. Offic. Trans. 111, 124 (1986) (citation omitted).

General      experience   guides     the    analysis    to     make     such

determinations.      See Díaz v. E.L.A., 18 P.R. Offic. Trans. 473,

500 (1987).     After a careful review of the record, we find that

the   jury   was   presented   sufficient   evidence   to    conclude   that

Blomquist would have sustained her injuries even if the Hotel had

met its duty of care by warning her of the dangerous condition on

the dancefloor.

             At trial, the Hotel presented two key pieces of evidence

upon which the jury could reach this conclusion: a video showing

the wedding guests' behavior on the dancefloor, and the testimony

of Hotel employee Antonio Rosa Miranda ("Rosa"), who was working

as a waiter during the wedding reception.        The video depicts the

atmosphere at the dancefloor area during the early morning hours.

It shows guests joyfully slipping and sliding in their bathing



12 The legal cause of a tortious injury is also referred to as
"adequate cause" in Puerto Rico case law.

                                   -16-
suits across the visibly wet13 yet crowded dancefloor, while others

dance beside them.    Some guests even have friends grab their limbs

and spin them on the dancefloor.       Despite Blomquist's testimony to

the contrary, based on the video, the jury could have concluded

that Blomquist knew the dancefloor was wet, as she saw the other

guests slipping and sliding, but nonetheless attempted to join the

fun, which ultimately led to her injuries.       That Blomquist changed

into her bathing suit after the dancefloor had been soaked with

water and soap, and thus after the guests had already began to

slip and slide therein, as stipulated by the parties, further

supports the belief that she was determined to partake in the

dangerous behavior.

          Rosa's testimony reinforces this notion.         He testified

that he saw many of the guests "running and sliding chest first on

the dancefloor."     Among these guests was Blomquist, whom he saw

fall while "running or . . . slipp[ing] or . . . try[ing] to slide

and [going] . . . sideways."         Rosa was able to single Blomquist

out among the crowd of guests on the dancefloor with certainty

because she was, according to him, "bigger than all the other

girls."

          Together,    the   video    and   Rosa's   testimony   provided



13The video also shows a guest further wetting the dancefloor by
spraying what appears to be champagne into the air.

                                 -17-
sufficient evidence for a reasonable jury to conclude that the

proximate cause of Blomquist's injuries was not the Hotel's breach

of its duty of care towards her, but rather Blomquist's deliberate

attempt to slip and slide on the wet dancefloor like the other

guests.    See Soc. de Gananciales v. Jerónimo Corp., 3 P.R. Offic.

Trans. 179, 186 (1974) (holding that, under Puerto Rico law,

proximate cause is not "every condition [without] which the result

would not have been produced," but rather only that condition

"which    ordinarily   produces    [the     result]   according   to    general

experience.").     In other words, sufficient evidence was presented

for the jury to conclude that Blomquist's fall was not the result

of an accident attributable to the Hotel's failure to warn her of

the dangerous condition in the dancefloor because, based on common

experience, she would have decided to partake in the slipping and

sliding    that   caused   her    injuries    regardless.     See      Aquellos

Aseguradores de Lloyd's London v. Compañía de Desarrollo Comercial

de P.R., 126 D.P.R. 251, 264 (1990), 1990 WL 710138 (noting that

there are situations in which "one cause substitutes [and] takes

[the] place" of a prior natural cause14 of an injury, thereby



14 Puerto Rico law distinguishes natural cause from legal or
proximate cause. Natural cause is an expansive concept, covering
"any of the conditions necessary to produce an injury," while legal
or proximate cause is only "the condition that ordinarily causes
the damage, according to common experience." Jiménez v. Pelegrina
Espinet, 12 P.R. Offic. Trans. 881, 887 (1982).

                                     -18-
"break[ing] the causal nexus . . . [and] becoming . . . the only

legal cause of the resulting damage, thus releasing the first actor

from liability" (citation omitted)); see also Crespo v. H.R.

Psychiatric Hosp., Inc., 14 P.R. Offic. Trans. 1027, 1034 (1983)

(in the context of wrongful death claim, recognizing the difficulty

in preventing a determined individual from performing a self-

injurious act).    After all, the jury had already been presented

evidence of the ineffectiveness of the Hotel's warnings; even after

being warned by Thouvenin about the risks of slipping and sliding

on the dancefloor, the groom continued engaging in this dangerous

behavior.

            Because the evidence presented at trial could lead a

reasonable jury to conclude that the Hotel's failure to meet its

duty of care was not the proximate cause of Blomquist's injuries,

we affirm the district court's denial of Appellants' motion for

judgment as a matter of law.

B.   Appellants' Motion for a New Trial

            We review the district court's denial of Appellants'

motion for a new trial for abuse of discretion.   Jennings II, 587
F.3d at 435-36 (citing Gasperini v. Ctr. for Humanities, Inc., 518
U.S. 415, 435 (1996)).   A district court may grant a new trial "if

the verdict is against the weight of the evidence" or if "the

action is required in order to prevent injustice."      Id. at 436


                               -19-
(quoting Kearns v. Keystone Shipping Co., 863 F.2d 177, 181 (1st

Cir. 1988)).   "On appeal, we owe much deference to the trial

court's determination. . . . We reverse only if we find that the

trial court has abused its discretion in making its assessment of

the weight of the evidence."      Correia v. Feeney, 620 F.3d 9, 11

(1st Cir. 2010).

          Unlike   our   review   of     a   district   court's   decision

regarding a motion for judgment as a matter of law, however, our

"new trial motion standard of review . . . [does] not requir[e]

that we take the evidence in favor of the verdict."         Jennings II,
587 F.3d at 438 (citations omitted).15         Notwithstanding, when it

comes to witness credibility our standard tilts in favor of

deferring to the jury's verdict.       See Correia, 620 F.3d at 12 ("It

is axiomatic that, absent exceptional circumstances, issues of

witness credibility are to be decided by the jury." (quoting United

States v. García, 978 F.2d 746, 748 (1st Cir. 1992))).                "In

general, conflicting testimony or a question as to the credibility

of a witness are not sufficient grounds for granting a new trial."



15 This court recently expressed that the standard of review for
the denial of a motion for judgment as a matter of law, which is
deferential to the jury's verdict, may be applied "in reviewing
the denial of a motion for a new trial . . . predicated on a
challenge to the sufficiency of the evidence, [given that] the
inquiries merge." Dimanche v. Mass. Bay Transp. Auth., 893 F.3d
1, 8 n.9 (1st Cir. 2018). In the present case, the result would
be the same under either the deferential or traditional standard.

                                  -20-
García, 978 F.2d at 748 (internal quotation marks omitted).

            Appellants       aver   that   the    district      court    abused    its

discretion by not considering their arguments challenging Rosa's

testimony that he saw Blomquist dancing and then falling while

attempting to slip and slide on the dancefloor.                      They stress two

points: first, that Rosa testified that Blomquist was wearing a

black bathing suit when she fell, while stipulated photo evidence

reflects that she was actually wearing a black dress over a pink

bathing    suit;    and,    second,    that      the    testimony      was   directly

contradicted by Blomquist's testimony that she did not slip and

slide on the dancefloor, and was unaware it was slippery.

            The nature of this challenge sets it up to fail.                        We

have held that "conflicting testimony or a question as to the

credibility of a witness are [generally] not sufficient grounds

for granting a new trial."             García, 978 F.2d at 748 (citation

omitted).     This is precisely the type of challenge Appellants

raise.      They argue that we should strip Rosa's testimony of

credibility,       accept    Blomquist's      version     of    the     events,    and

conclude    that     the    district   court      abused       its    discretion    in

concluding that the jury's verdict was not "against the weight of

the evidence." Jennings II, 587 F.3d at 436. We are not persuaded.

            The    jury     was   presented      with   Blomquist's       testimony,

claiming that her fall was accidental, and Rosa's testimony, which


                                       -21-
strongly suggested that Blomquist's fall was the result of an

unsuccessful attempt to slip and slide on the dancefloor. No other

witnesses    testified    about    the    specific   circumstances     of

Blomquist's fall.    Thus, the jury had to decide whether to accept

Blomquist's account of how she fell or Rosa's.       That they chose to

accept   Rosa's,   despite   the   inconsistencies   in   his   testimony

regarding Blomquist's attire, is not grounds for a new trial.

García, 978 F.2d at 748.

            We hold that the district court did not abuse its

discretion in finding that the weight of the evidence supports the

jury's verdict, and therefore affirm the denial of Appellants'

motion for a new trial.16

                             III. CONCLUSION

            Based on the foregoing, we affirm the district court's

denial of Appellants' motion for judgment as a matter of law and

motion for a new trial.

            Affirmed.




16Inasmuch as Appellants attempt to raise an argument based on the
doctrine of comparative negligence under Puerto Rico law, they did
not properly flesh it out on appeal and therefore we deem it
waived. See U.S. v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                   -22-